UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6017



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAINSWORTH MARCELLUS HALL, a/k/a Unique,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-93-162, CA-98-215)


Submitted:   June 30, 1999                 Decided:   August 5, 1999


Before NIEMEYER, HAMILTON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wainsworth Marcellus Hall, Appellant Pro Se. Fernando Groene,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wainsworth Marcellus Hall seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).    We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Hall is entitled to no relief

under Richardson v. United States, ___ U.S. ___, 67 U.S.L.W. 3682

(June 1, 1999) (No. 97-8629).     The district court instructed the

jury at trial that it must unanimously agree on which acts con-

stituted the continuing series of violations under 21 U.S.C.A.

§ 848 (West Supp. 1999).    See United States v. Hall, 93 F.3d 126,

129 (4th Cir. 1996).   Therefore, we deny Hall’s motions to stay the

appeal.    We deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    See United States

v. Hall, Nos. CR-93-162; CA-98-215 (E.D. Va. Dec. 3, 1998).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2